 

TRANSFER AND ASSIGNMENT OF INTELLECTUAL PROPERTY

This AGREEMENT FOR TRANSFER AND ASSIGNMENT OF INTELLECTUAL PROPERTY
(“Agreement”) is made and entered into as of February 21, 2014 (the “Effective
Date”), between Pencil Pig Ltd, a company incorporated in Malta (“PPL”) and Mark
Flores Martin, an individual residing in Malta (“Flores”)(PPL and Flores shall
collectively be referred to herein as the “Assignors”) and 3D Pioneer Systems,
Inc., a Nevada corporation (“Assignee”). 

RECITALS

WHEREAS, Assignors are the collective owners of all right, title and interest in
an internet game entitled Tangled Tut (“Tut”); 

WHEREAS, Assignee wishes to acquire all right, interest and title in Tut in
exchange for 7,000,000 shares of restricted common stock (“Shares”), based upon
the terms and conditions set forth herein;

WHEREAS, because PPL is a wholly owned entity by Flores, all the Shares shall be
issued in the name of Flores;

THEREFORE, in consideration of the above recitals and of the mutual promises and
conditions in this Agreement, and other valuable consideration, receipt of which
is hereby acknowledged, it is agreed as follows:

 

AGREEMENT

1.                  Description of Intellectual Property. Assignors are the
owner of all right, title and interest in Tut, including but not limited to all
patents, trademarks, domain  names,  registered designs, copyright (including 
without  limitation  to  the  foregoing  generality  rights in  computer 
software,  object  and  source  code),  rights  in the nature  of  copyright,
database rights,  semi-conductor topography rights,  unregistered  design 
rights,  rights  in  and  to trade  names,  business names,  product  names 
and  logos, inventions,  databases,  discoveries,  specifications, formulae,
processes,  know how,  trade  secrets,  confidential  information and  any
analogous  or  similar  right  in  any jurisdiction  (whether any  such  rights 
referred to  in  this  are  registered, unregistered,   registrable   or   not,
  and   any  applications   or rights  to  apply  for  registration  of  any 
of  them  together  with any  registered  rights  resulting  from  any  such 
applications  or rights  to apply  for registration) of Tut (collectively, the
“Intellectual Property”). 

2.                  Transfer And Assignment. For good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, in
exchange for 7,000,000 shares of restricted common stock of Assignee (the
“Shares”), Assignors hereby assign and transfer to Assignee all of Assignor’s
right, title and interest in the Intellectual Property, together with all rights
to secure registrations, renewals, reissues, and extensions of the copyrights,
patents, and trademark rights included therein, if any.

Page 1 of 6 

 

--------------------------------------------------------------------------------

 

 

3.                  Warranties And Representations.  

a.       Assignors hereby covenants, warrants, and represents to Assignee that
for good and valuable consideration, the receipt of which is hereby
acknowledged:

                                                              i.      Assignors
are the sole owner of and has the exclusive right to use the Intellectual
Property, free and clear of any liens, encumbrances, licenses, or claims of any
nature, and has made no agreement with respect to the Intellectual Property that
is in conflict with this Agreement.

                                                            ii.      Except as
specified in Paragraph 1 of this Agreement, no other registration has been
effected or is on file with the appropriate governmental agencies with respect
to the Intellectual Property.

                                                    iii.            Since
Flores, one of the Assignors is an individual, Flores agrees to authorize and
direct his or her heirs and personal representatives to make and execute any
instrument and perform any legal act that Assignee may deem necessary to secure
the registration, or any renewal or extension to the registration, of the
Intellectual Property, as applicable.

b.      Because the Shares shall be issued in the name of Flores, in regards to
the Shares, Flores individually covenants, warrants, and represents to Assignee
that for good and valuable consideration, the receipt of which is hereby
acknowledged:

                                                              i.      Flores is
not a U.S. Person as further defined in Exhibit “A”, attached hereto, and
incorporated by reference herein.  Therefore, the Shares will be acquired for
investment for the Flores own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof within the meaning of
Regulation S of the Securities Act of 1933, as amended (“Securities Act”), and
Flores has no present intention of selling, granting any participation in or
otherwise distributing the same. 

                                                            ii.      Flores
understands that the acquisition of the Shares involves substantial risk. Flores
has experience as an investor in securities of companies and acknowledges that
it is able to fend for himself, can bear the economic risk of his investment and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of its investment and protecting its
own interests in connection with this investment.

                                                          iii.      Flores
understands that (i) the Shares are characterized as "restricted securities"
under the Securities Act, inasmuch as they are being acquired from the Assignee
in a transaction not involving a public offering and (ii) under the Securities
Act and applicable rules and regulations thereunder, such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. Flores is familiar with Regulation S and Rule 144 of the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby.  Flores agrees to resell the Shares only in accordance with
Regulation S of the Securities Act, registration or an exemption from
registration therefrom. 

Page 2 of 6 

 

--------------------------------------------------------------------------------

 

 

                                                       iv.         Flores
understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Shares.

                                                            v.      Unless
registered with the Securities and Exchange Commission (“SEC”), the Shares will
bear a legend in substantially in the following form:

“The securities represented by this certificate have been issued pursuant to
regulation s promulgated under the U.S. Securities act of 1933, as amended (the
“Act”). As such, the securities represented by this certificate are “restricted
securities” and may not be sold, offered for sale, transferred, assigned,
pledged, hypothecated or otherwise transferred or disposed of other than (i)
pursuant to an effective registration statement as to the shares represented by
this certificate under the Act, (ii) outside the united states in an offshore
transaction in compliance with rule 904 under the act, (iii) pursuant to rule
144 under the act, or (iv) pursuant to another available exemption from the
registration requirements of the Act. The holder hereof agrees that (a) any
hedging transaction with respect to the securities represented by this
certificate will be conducted in compliance with the Act and (b) it will
deliver, or cause to be delivered, to each person to whom the securities
represented by this certificate are transferred a notice substantially to the
effect of this legend. As used herein, the terms “offshore transaction” and
“united states” have the respective meanings assigned to them in regulation s
under the Act.”

 

Flores hereby acknowledges and agrees to Assignee making a notation on its
records or giving instructions to the registrar and transfer agent of the
Assignee in order to implement the restrictions on transfer set forth and
described in this Agreement.

 

4.                  Indemnification.  Assignors shall indemnify, defend, and
hold harmless Assignee, and its officers, directors, shareholders, employees,
agents, attorneys and representatives against all liability, demands, claims,
costs, losses, damages, recoveries, settlements, and expenses (including
interest, penalties, attorney fees, accounting fees, and expert witness fees)
incurred by Assignee, known or unknown, contingent or otherwise, directly or
indirectly incurred on account of or arising out of:

a.       Any breach of this Agreement, or any breach or inaccuracy in Assignors’
representations, warranties or agreements herein;

b.      Any disposition of the Shares contrary to any of Assignors’
representations, warranties or agreements herein;

c.       Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements was inaccurate, misleading, or
otherwise cause for obtaining damages or redress from the Assignee or any
director, officer, or representative of the Assignee under the Securities Act,
or (ii) any disposition of the Shares.

Page 3 of 6 

 

--------------------------------------------------------------------------------

 

 

5.                  Governing Law. All questions concerning the construction,
validity, and interpretation of this Agreement will be governed by the internal
law, and not the law of conflicts, of the State of Nevada.

6.                  Entire Agreement. This Agreement, together with all
exhibit(s) and schedule(s) hereto, constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties or obligations between the parties with respect to the
subject matter hereof.

7.                  Assignment and Binding Effect.  No party shall assign this
Agreement to any extent without the written consent of the other Parties
hereto.  Subject to the forgoing, this Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

8.                  Amendments and Waiver. This Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of all of the parties hereto.

9.                  Invalidity and Severability.  If any provisions of this
Agreement are held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the other provisions of this Agreement which
are intended to be, and shall be deemed, severable.

10.              Further Instruments and Assurances.  The Parties will execute
and deliver all such other and further instruments and documents as may be
necessary or desirable to carry out the purposes of this Agreement.

11.              Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered four
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent for next
business day delivery via a reputable nationwide overnight courier service, in
each case to the intended recipient as set forth below:

IF TO ASSIGNORS:

 

Mark Flores Martin

41, Flat 1, Marina Flats

Sir Augustus Bartolo Street, Ta’ Xbiex, Malta

 

Pencil Pig Ltd.

41, Flat 1, Marina Flats

Sir Augustus Bartolo Street, Ta’ Xbiex, Malta

 

 

IF TO ASSIGNEE:

 

3D Pioneer Systems, Inc.

Attn: Alexandros Tsingos

22 Hanover Square

West Central, London UK W1S 1JP  

Page 4 of 6 

 

--------------------------------------------------------------------------------

 

 

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy or ordinary mail) other than electronic mail, but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

12.              Counterparts.  This Agreement and any amendments hereto may be
executed in any number of counterparts, all of which taken together shall
constitute a single original instrument.  In any action or proceeding any
photographic, photostatic or other copy of this Agreement may be entered into
evidence.

13.              Headings.  The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision of this
Agreement.

14.              Interpretation.  This Agreement is the product of negotiation
and shall be deemed to be drafted by all of the parties hereto and shall not be
construed in favor of any particular party, but shall be construed neutrally and
by the plain meaning of its language.  Each party executing this Agreement
represents and warrants that he or it does so with full knowledge of his or its
rights, having a full opportunity to undertake whatever discovery or
investigation they desired, and after receiving independent legal advice from
their attorney(s) with respect to the agreements herein and all rights, which
are herein settled.  Each party further warrants, represents and agrees that he
or it has not relied upon any representation or statement of fact or opinion by
any other party, their agents or attorneys.

[Signatures to follow on the next page.]

 

 

 

 

Page 5 of 6 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date a set forth above.

 

ASSIGNORS:

 

PENCIL PIG LTD

a company formed under the laws of Malta

 

 

 

 

 

 

 

/s/Mark Flores Martin

By:

Mark Flores martin

Its:

Chief Executive Officer

 

 

 

 

 

 

 

/s/Mark Flores Martin

 

Mark Flores Martin

 

 

 

ASSIGNEE:

 

 

 

3D PIONEER SYSTEMS, INC.

 

 

 

 

 

 

 

/s/Alexandros Tsingos

By:

Alexandros Tsingos

Its:

Chief Executive Officer

 

 

 

 

Page 6 of 6 

 

--------------------------------------------------------------------------------

 

 

Exhibit “A”

NON-U.S. PERSON

 

By executing the Agreement, Assignee represents and warrants to the Assignors
that they are not a “U.S. Person” as defined in Regulation S of the Securities
Act of 1933, as amended (the “Securities Act”); and specifically Assignee is
not:

 

 A. a natural person resident in the United States of America, including its
    territories and possessions (“United States”);

 

 B. a partnership or corporation organized or incorporated under the laws of the
    United States;

 

 C. an estate of which any executor or administrator is a U.S. Person;

 

 D. a trust of which any trustee is a U.S. Person;

 

 E. an agency or branch of a foreign entity located in the United States;

 

 F. a non-discretionary account or similar account (other than an estate or
    trust) held by a dealer or other fiduciary for the benefit or account of a
    U.S. Person;

 

 G. a discretionary account or similar account (other than an estate or trust)
    held by a dealer or other fiduciary organized, incorporated, or (if an
    individual) resident in the United States; or

 

 H. a partnership or corporation: (i) organized or incorporated under the laws
    of any foreign jurisdiction; and (ii) formed by a U.S. Person principally
    for the purpose of investing in securities not registered under the
    Securities Act, unless it is organized or incorporated, and owned, by
    accredited investors (as defined in Rule 501(a) under the Securities Act)
    who are not natural persons, estates or trusts.

 

And, in addition:

 

 A. the Assignors was not offered the Shares in the United States;

 

 B. if at the time the buy-order for the Shares was originated, the Assignors
    was outside the United States; and

 

 C. the Assignors is purchasing the Shares for its own account and not on behalf
    of any U.S. Person (as defined in Regulation S) and a sale of the Shares has
    not been pre- arranged with a purchaser in the United States.

 

 